Title: William A. Burwell to Thomas Jefferson, 13 March 1813
From: Burwell, William A.
To: Jefferson, Thomas


            Dr Sir, march 13. 1813.
            the only difficulty I can imagine with the aid of these directions is the want of correspondent marks or letters on the different parts of your machine, you may however without them soon discover them when the machine is put in motion; I have added directions for the Drawing & Roving head, because it adds so much to the value of the Carding Engine, that you should lose no time in procuring one; the Roves are made as fast as you can Card the cotton, they are of uniform Size, and will spin incomparably better than Roves made with hand Cards, they are also made without any additional labor to that employd in Carding—I find new reason to be pleased with my machine, with its aid all my people large & small have been clothed this winter by one woman, & 2 Girls—they have moreover made considerable progress in the summer clothing—this is effected without trouble, to & if you find one Intelligent & faithful Industrious woman, among your people every thing can be accomplishd in the spinning Department—If you had such a one in reach of me, I would take great pleasure to instruct her—I should be very glad to get a spinning machine like the one you shewd me at your house, more for the benifit of my neighbours than myself—there are men here who could make them; could you have one made for me and sent to Bedford the first time a boat passes to with articles for you?
			 I found my wife a little indisposed, but she is mending & I hope will soon recover, please to remember us kindly to Mrs R. & the family, & believe me dr sir most truly your friend
            W. A
                Burwell
          